Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 12, 2014,
by and among MabVax Therapeutics, Inc., a Delaware corporation, with
headquarters located at 11588 Sorrento Valley Road, Suite 20, San Diego, CA
92121 (the “Company”), and the undersigned buyers (each, a “Buyer”, and
collectively, the “Buyers”).

WHEREAS:

A. In connection with the Securities Purchase Agreement by and among the parties
hereto, dated of even date herewith (the “Securities Purchase Agreement”), the
Company has agreed, upon the terms and subject to the conditions set forth in
the Securities Purchase Agreement, to issue and sell to each Buyer (i) shares of
the Company’s Series C-1 Convertible Preferred Stock, par value $0.001 per share
(the “Preferred Shares”), which will, among other things, be convertible into a
certain number of shares of the Company’s common stock, $0.001 par value per
share (the “Common Stock”, as converted, the “Conversion Shares”) in accordance
with the terms of the Certificate of Designations, Preferences and Rights of
Series C-1 Convertible Preferred Stock, dated as of the date hereof (the
“Certificate of Designations”), (ii) Warrants to Purchase Common Stock (the
“Warrants”), which will be exercisable to purchase shares of the Company’s
Common Stock (as exercised, the “Warrant Shares”) in accordance with the terms
of the Warrants and (iii) additional Warrants to purchase shares of the
Company’s Series C-1 Convertible Preferred Shares (the “Series C-1 Warrants”).
In addition, pursuant to the terms and conditions of the Securities Purchase
Agreement, the Company may issue and sell to each Buyer shares of the Company’s
Series C-2 Convertible Preferred Stock, par value $0.001 per share (“Series C-2
Preferred Stock”).

B. To induce the Buyers to execute and deliver the Securities Purchase
Agreement, the Company has agreed to provide, among other rights, certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

1. Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

a. “1934 Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, or any similar successor statute.

b. “Affiliate” has the meaning set forth in Rule 405 under the 1933 Act.



--------------------------------------------------------------------------------

c. “Business Day” means any day other than Saturday, Sunday or any other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

d. “Demand Registration” means a registration required to be effected by the
Company pursuant to Section 2.1, which may, at the option of the Initiating
Holders holding a majority of the Registrable Securities for which registration
was requested in the Request, be an Underwritten Offering.

e. “Demand Registration Statement” means a registration statement of the Company
which covers the Registrable Securities requested to be included therein
pursuant to the provisions of Section 2.1 and all amendments and supplements to
such registration statement, including post-effective amendments, in each case
including the prospectus contained therein, all exhibits thereto and all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

f. “Effective Date” means the date the applicable Registration Statement is
declared effective by the SEC.

g. “Effectiveness Deadline” means the date which is ninety (90) days following a
Request for the applicable Registration Statement.

h. “Eligible Market” means The New York Stock Exchange, Inc., the NYSE MKT LLC,
The NASDAQ Global Select Market, The NASDAQ Global Market or The NASDAQ Capital
Market.

i. “Filing Date” means the date on which the applicable Registration Statement
is filed with the SEC.

j. “FINRA” means the Financial Industry Regulatory Authority, Inc.

k. “Holder” means any holder of Registrable Securities.

l. “Hudson Bay” means Hudson Bay IP Opportunities Master Fund, LP.

m. “Initial Public Offering” means the first public offering of any class of
securities of the Company pursuant to a registration statement filed with and
declared effective by the SEC.

n. “Initiating Holders” means, with respect to a particular registration, the
Holders who initiated the Request for such registration.

o. “Investor” means a Buyer or any transferee or assignee of Registrable
Securities, to whom a Buyer assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 9 and any transferee or assignee thereof to whom a transferee or
assignee of the Registrable Securities assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance
with Section 9.

 

2



--------------------------------------------------------------------------------

p. “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and/or a government or any department or agency thereof.

q. “Principal Market” means the primary national securities exchange or
automated quotation system upon which the Common Stock is listed immediately
following the Public Company Date.

r. “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, any preliminary prospectus and any prospectus
that includes any information previously omitted from a prospectus filed as part
of an effective registration statement in reliance upon Rule 430A promulgated
under the 1933 Act), and any such Prospectus as amended or supplemented by any
prospectus supplement, and all other amendments and supplements to such
Prospectus, including post-effective amendments, and in each case including all
material incorporated by reference (or deemed to be incorporated by reference)
therein.

s. “Public Company Date” means the date the shares of Common Stock of the
Company (or its successor by merger, recapitalization, reorganization, or
otherwise) are registered under the 1934 Act.

t. “register,” “ registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the 1933 Act and the declaration of effectiveness of such
Registration Statement(s) by the SEC.

u. “Registrable Securities” means (A) any shares of Common Stock held by any of
the Buyers as of the date hereof or as of any future date of determination,
(B) any shares of Common Stock issuable upon conversion, exercise or exchange of
any securities of the Company, including, without limitation, any Preferred
Shares, shares of Series C Preferred Stock, Warrants, Series C-1 Warrants and/or
any other securities of the Company, in each case held by any of the Buyers as
of the date hereof or as of any future date of determination (collectively, the
“Buyers’ Securities”) and (iii) any capital stock of the Company issued or
issuable with respect to the Buyers’ Securities or any securities exchangeable,
convertible or exercisable into Buyers’ Securities, including, without
limitation, as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, without regard to any limitations on
conversions of the Preferred Shares.

v. “Registration Expenses” means any and all expenses incident to performance of
or compliance with this Agreement by the Company and its subsidiaries,
including, without limitation (i) all SEC, stock exchange, FINRA and other
registration, listing and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws and compliance
with the rules of any stock exchange (including fees and disbursements of
counsel in connection with such compliance and the preparation of a blue sky
memorandum and legal investment survey), (iii) all expenses of any Persons in
preparing or assisting in preparing, word processing, printing, distributing,
mailing and delivering any Registration Statement, any prospectus, any
underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of or
compliance with this

 

3



--------------------------------------------------------------------------------

Agreement, (iv) the fees and disbursements of counsel for the Company, (v) the
fees and disbursements of Legal Counsel, (vi) the fees and disbursements of all
independent public accountants (including the expenses of any audit and/or “cold
comfort” letters) and the fees and expenses of other Persons, including experts,
retained by the Company, (vii) the expenses incurred in connection with making
road show presentations and holding meetings with potential investors to
facilitate the distribution and sale of Registrable Securities which are
customarily borne by the issuer, (viii) any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, and
(ix) premiums and other costs of policies of insurance against liabilities
arising out of the public offering of the Registrable Securities being
registered; provided, however, Registration Expenses shall not include discounts
and commissions payable to underwriters, selling brokers, dealer managers or
other similar Persons engaged in the distribution of any of the Registrable
Securities; and provided further, that in any case where Registration Expenses
are not to be borne by the Company, such expenses shall not include salaries of
Company personnel or general overhead expenses of the Company, auditing fees,
premiums or other expenses relating to liability insurance required by
underwriters of the Company or other expenses for the preparation of financial
statements or other data normally prepared by the Company in the ordinary course
of its business or which the Company would have incurred in any event; and
provided, further, that in the event the Company shall, in accordance with
Section 2.2 or Section 2.8 hereof, not register any securities with respect to
which it had given written notice of its intention to register to Holders,
notwithstanding anything to the contrary in the foregoing, all of the costs
incurred by such Holders in connection with such registration shall be deemed to
be Registration Expenses.

w. “Registration Period” means the period beginning as of the Effective Date and
ending at the earlier of (i) the date as of which the Investors may sell all of
the Registrable Securities covered by the applicable Registration Statement
without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act or (ii) the date on which the Investors shall
have sold all of the Registrable Securities covered by such Registration
Statement.

x. “Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering the Registrable
Securities.

y. “Request” shall have the meaning set forth in Section 2.1(a).

z. “Required Holders” means the holders of at least a majority of the
Registrable Securities, which shall be required to include Hudson Bay as long as
Hudson Bay (or any of its Affiliates) holds any Series C Preferred Stock of the
Company.

aa. “Required Holders of the Registration” means, with respect to a particular
registration, one or more Holders of Registrable Securities who would hold a
majority of the Registrable Securities to be included in such registration,
which shall be required to include Hudson Bay as long as Hudson Bay (or any of
its Affiliates) holds any Registrable Securities to be included in the
applicable registration.

bb. “Rule 415” means Rule 415 under the 1933 Act or any successor rule providing
for offering securities on a continuous or delayed basis.

 

4



--------------------------------------------------------------------------------

cc. “SEC” means the United States Securities and Exchange Commission.

dd. “Series C Preferred Stock” means shares of Convertible Preferred Stock of
the Company, including any Preferred Shares and any shares of Series C-2
Preferred Stock.

ee. “Shelf Registration” means a registration pursuant to Rule 415 under the
1933 Act or any successor rule providing for offering securities on a continuous
or delayed basis.

ff. “Subsidiaries” means any joint venture or any entity in which the Company,
directly or indirectly, owns any of the capital stock or holds an equity or
similar interest.

gg. “Trading Day” means (i) prior to the Public Company Date, a Business Day and
(ii) after the Public Company Date, any day on which the Common Stock is traded
on the Principal Market, or, if the Principal Market is not the principal
trading market for the Common Stock, then on the principal securities exchange
or securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

hh. “Underwriters” means the underwriters, if any, of the offering being
registered under the 1933 Act.

ii. “Underwritten Offering” means a sale of securities of the Company to an
Underwriter or Underwriters for reoffering to the public.

jj. “Withdrawn Demand Registration” shall have the meaning set forth in
Section 2.1(a).

kk. “Withdrawn Request” shall have the meaning set forth in Section 2.1(a).

2. Registration.

2.1 Demand Registration.

a. Right to Demand Registration.

(i) Subject to Section 2.1(c), at any time or from time to time after the Public
Company Date, the Required Holders shall have the right to request in writing
that the Company register all or part of such Required Holders’ Registrable
Securities (a “Request”) by filing with the SEC a Demand Registration Statement.

(1) Each Request shall specify the amount of Registrable Securities intended to
be disposed of by such Holders and the intended method of disposition thereof.

 

5



--------------------------------------------------------------------------------

(2) As promptly as practicable, but no later than five (5) days after receipt of
a Request, the Company shall give written notice of such requested registration
to all other Investors.

(3) Subject to Section 2.1(b), the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders and (ii) the Registrable Securities intended to be disposed
of by any other Investor which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within ten (10) days after the receipt of such written notice
from the Company.

(4) Right to Demand Registration. The Company, as expeditiously as possible, but
in any event within forty-five (45) days following a Request (the “Filing
Deadline”), shall cause to be filed with the SEC a Demand Registration Statement
providing for the registration under the 1933 Act of the Registrable Securities
which the Company has been so requested to register by all such Investors, to
the extent necessary to permit the disposition of such Registrable Securities so
to be registered in accordance with the intended methods of disposition thereof
specified in such Request or further requests (including, without limitation, by
means of a Shelf Registration if so requested and if the Company is then
eligible to use such a registration).

(5) The Company shall use its reasonable best efforts to have such Demand
Registration Statement declared effective by the SEC as soon as practicable
thereafter but in no event later than the Effectiveness Deadline and to keep
such Demand Registration Statement continuously effective until such time as all
of such Registrable Securities have been disposed of in accordance with the
intended methods of disposition by the seller(s) thereof set forth in such
Demand Registration Statement; provided, that with respect to any Demand
Registration Statement, such period need not extend beyond the Registration
Period (the “Demand Registration Period”).

(ii) A Request may be withdrawn prior to the filing of the Demand Registration
Statement by the Required Holders of the Registration (a “Withdrawn Request”)
and a Demand Registration Statement may be withdrawn prior to the effectiveness
thereof by the Required Holders of the Registration (a “Withdrawn Demand
Registration”) and such withdrawals shall be treated as a Demand Registration
which shall have been effected pursuant to this Section 2.1, unless the Required
Holders of Registrable Securities to be included in such Registration Statement
reimburse the Company for its reasonable out-of-pocket Registration Expenses
relating to the preparation and filing of such Demand Registration Statement (to
the extent actually incurred); provided; however, that if a Withdrawn Request or
Withdrawn Demand Registration is made (A) because of a Material Adverse Effect
(as defined in the Securities Purchase Agreement), or (B) because the sole or
lead managing Underwriter advises that the amount of Registrable Securities to
be sold in such offering be reduced pursuant to Section 2.1(b) by more than 10%
of the Registrable Securities to be included in such Registration Statement, or
(C) because of a postponement of such registration pursuant to Section 2.8, then
such withdrawal shall not be treated as a Demand Registration effected pursuant
to this Section 2.1 (and shall not be counted toward the number of Demand
Registrations to which such Holders are entitled), and the Company shall pay all
Registration

 

6



--------------------------------------------------------------------------------

Expenses in connection therewith. Any Holder requesting inclusion in a Demand
Registration may, at any time prior to the Effective Date of the Demand
Registration Statement (and for any reason), revoke such request by delivering
written notice to the Company revoking such requested inclusion.

(iii) The registration rights granted pursuant to the provisions of this
Section 2.1 shall be in addition to the registration rights granted pursuant to
the other provisions of Section 2 hereof.

b. Priority in Demand Registrations. If a Demand Registration involves an
Underwritten Offering, and the sole or lead managing Underwriter, as the case
may be, of such Underwritten Offering shall advise the Company in writing (with
a copy to each Investor requesting registration) on or before the date five
(5) days prior to the date then scheduled for such offering that, in its
opinion, the amount of Registrable Securities, if any, requested to be included
in such Demand Registration exceeds the number which can be sold in such
offering within a price range acceptable to the Required Holders of the
Registration (such writing to state the basis of such opinion and the
approximate number of Registrable Securities which may be included in such
offering), the Company shall include in such Demand Registration, to the extent
of the number which the Company is so advised may be included in such offering
without such effect, the Registrable Securities requested to be included in the
Demand Registration by the Initiating Holders and thereafter, the Registrable
Securities requested to be included in the Demand Registration by other
Investors allocated, pro rata among the Investors based on the number of
Registrable Securities held by each Investor (on an as converted, fully-diluted
basis and without giving effect to any exercise or conversion limitations
contained in any such convertible or exercisable securities held by any such
party). In the event the Company shall not, by virtue of this Section 2.1(b),
include in any Demand Registration all of the Registrable Securities of any
Investor requesting to be included in such Demand Registration, such Investor
may, upon written notice to the Company given within five (5) days of the time
such Investor first is notified of such matter, reduce the amount of Registrable
Securities it desires to have included in such Demand Registration, whereupon
only the Registrable Securities, if any, it desires to have included will be so
included and the Investors not so reducing shall be entitled to a corresponding
increase in the amount of Registrable Securities to be included in such Demand
Registration.

c. Limitations on Registrations. The rights of Holders of Registrable Securities
to request Demand Registrations pursuant to Section 2.1(a) are subject to the
following limitations:

(1) in no event shall the Company be required to effect a Demand Registration
unless the reasonably anticipated aggregate offering price to the public of all
Registrable Securities for which registration has been requested by Holders,
together with any shares sold by the Company for its own account, will be at
least $3,000,000 or, if the foregoing is not satisfied, all of the Registrable
Securities held by the Holders requiring registration are included in the Demand
Registration;

(2) in no event shall the Company be required to effect a Demand Registration
unless the Initiating Holders hold at least twenty-five percent (25%) of the
outstanding shares of Series C Preferred Stock, which shall be required to
include Hudson Bay as long as Hudson Bay (or any of its Affiliates) holds any
Series C Preferred Stock; and

 

7



--------------------------------------------------------------------------------

(4) in no event shall the Company be required to effect, in the aggregate, more
than two (2) Demand Registrations that are Underwritten Offerings; provided,
however, that such number shall be increased to the extent the Company does not
include in what would otherwise be the final registration the number of
Registrable Securities requested to be registered by the Holders by reason of
Section 2.1(b).

d. Underwriting. Notwithstanding anything to the contrary contained in
Section 2.1(a), if the Initiating Holders holding a majority of the Registrable
Securities for which registration was requested in the Request so elect, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of a firm commitment Underwritten Offering; and such
Initiating Holders may require that all Persons (including other Investors)
participating in such registration sell their Registrable Securities to the
Underwriters at the same price and on the same terms of underwriting applicable
to the Initiating Holders. If any Demand Registration involves an Underwritten
Offering, the sole or managing Underwriters and any additional investment
bankers and managers to be used in connection with such registration shall be
selected by the Initiating Holders holding a majority of the Registrable
Securities for which registration was requested in the Request, subject to the
approval of the Company (such approval not to be unreasonably withheld or
delayed).

e. Effective Registration Statement; Suspension. A Demand Registration Statement
shall not be deemed to have become effective (and the related registration will
not be deemed to have been effected) (i) unless it has been declared effective
by the SEC and remains effective in compliance with the provisions of the 1933
Act with respect to the disposition of all Registrable Securities covered by
such Demand Registration Statement for the Demand Registration Period, (ii) if
the offering of any Registrable Securities pursuant to such Demand Registration
Statement is interfered with by any stop order, injunction or other order or
requirement of the SEC or any other governmental agency or court, or (iii) if,
in the case of an Underwritten Offering, the conditions to closing specified in
an underwriting agreement to which the Company is a party are not satisfied
other than by the sole reason of any breach or failure by the Holders of
Registrable Securities or are not otherwise waived. The Demand Registration
Statement shall contain (except if otherwise directed by the Required Holders)
the “Selling Stockholder” and “Plan of Distribution” sections in substantially
the form attached hereto as Exhibit B. By 9:30 a.m. New York time on the date
following any Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Registration Statement.

f. Other Registrations. Until the one year anniversary of the Initial Closing
Date (as defined in the Securities Purchase Agreement, the Company shall not,
without the consent of the Required Holders, file a registration statement
pertaining to any other securities of the Company.

g. Registration Statement Form. Registrations under this Section 2.1 shall be on
such appropriate registration form of the SEC (i) as shall be selected by

 

8



--------------------------------------------------------------------------------

the Initiating Holders holding a majority of the Registrable Securities for
which registration was requested in the Request, and (ii) which shall be
available for the sale of Registrable Securities in accordance with the intended
method or methods of disposition specified in the requests for registration. The
Company agrees to include in any such Registration Statement all information
which any selling Investor, upon advice of counsel, shall reasonably request.

2.2 Incidental Registration.

a. Right to Include Registrable Securities. (1) If the Company at any time or
from time to time proposes to register any of its securities under the 1933 Act
(other than in a registration on Form S-4 (solely as to the issuance of the
shares in the applicable business combination) or S-8 or any successor form to
such forms) whether or not pursuant to registration rights granted to other
holders of its securities and whether or not for sale for its own account, the
Company shall deliver prompt written notice (which notice shall be given at
least thirty (30) calendar days prior to such proposed registration and which
notice shall be given after the Company has publicly disclosed such proposed
registration) to all Investors of its intention to undertake such registration,
describing in reasonable detail the proposed registration and distribution
(including the anticipated range of the proposed offering price, the class and
number of securities proposed to be registered and the distribution
arrangements) and of such Holders’ right to participate in such registration
under this Section 2.2 as hereinafter provided. Subject to the other provisions
of this paragraph (a) and Section 2.2(b), upon the written request of any
Investor made within twenty (20) calendar days after the receipt of such written
notice (which request shall specify the amount of Registrable Securities to be
registered and the intended method of disposition thereof), the Company shall
effect the registration under the 1933 Act of all Registrable Securities
requested by Investors to be so registered (an “Incidental Registration”), to
the extent requisite to permit the disposition (in accordance with the intended
methods thereof as aforesaid) of the Registrable Securities so to be registered,
by inclusion of such Registrable Securities in the Registration Statement which
covers the securities which the Company proposes to register and shall cause
such Registration Statement to become and remain effective with respect to such
Registrable Securities in accordance with the registration procedures set forth
in Section 3. If an Incidental Registration involves an Underwritten Offering,
immediately upon notification to the Company from the Underwriter of the price
at which such securities are to be sold, the Company shall so advise each
participating Investor. The Holders requesting inclusion in an Incidental
Registration may, at any time prior to the Effective Date of the Incidental
Registration Statement (and for any reason), revoke such request by delivering
written notice to the Company revoking such requested inclusion.

(2) If at any time after giving written notice of its intention to register any
securities and prior to the Effective Date of the Incidental Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Investor and, thereupon, (A) in the case of a
determination not to register, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses incurred in connection
therewith), without prejudice, however, to the rights of the Holders to cause
such registration to be effected as a registration under Section 2.1, and (B) in
the case of a determination to delay such registration, the Company shall be
permitted to delay the registration

 

9



--------------------------------------------------------------------------------

of such Registrable Securities for the same period as the delay in registering
such other securities; provided, however, that if such delay shall extend beyond
ninety (90) days from the date the Company received a request to include
Registrable Securities in such Incidental Registration, then the Company shall
again give the Investors the opportunity to participate therein and shall follow
the notification procedures set forth in the preceding paragraph. There is no
limitation on the number of such Incidental Registrations pursuant to this
Section 2.2 which the Company is obligated to effect.

(3) The registration rights granted pursuant to the provisions of this
Section 2.2 shall be in addition to the registration rights granted pursuant to
the other provisions of Section 2 hereof.

b. Priority in Incidental Registration. If an Incidental Registration involves
an Underwritten Offering (on a firm commitment basis), and the sole or the lead
managing Underwriter, as the case may be, of such Underwritten Offering shall
advise the Company in writing (with a copy to each Investor requesting
registration) on or before the date five (5) days prior to the date then
scheduled for such offering that, in its opinion, the amount of securities
(including Registrable Securities) requested to be included in such registration
exceeds the amount which can be sold in such offering without materially
interfering with the successful marketing of the securities being offered (such
writing to state the basis of such opinion and the approximate number of such
securities which may be included in such offering without such effect), the
Company shall include in such registration, to the extent of the number which
the Company is so advised may be included in such offering without such effect,
(i) in the case of a registration initiated by the Company, (A) first, the
securities that the Company proposes to register for its own account,
(B) second, the Registrable Securities requested to be included in such
registration by the Holders allocated pro rata in proportion to the number of
Registrable Securities requested to be included in such registration by each of
them, and (C) third, other securities of the Company to be registered on behalf
of any other Person and (ii) in the case of a registration initiated by a Person
other than the Company, (A) first, the Registrable Securities requested to be
included in such registration by the Holders allocated pro rata in proportion to
the number of Registrable Securities requested to be included in such
registration by each of them, and (B) second, the securities proposed to be
registered by any Persons initiating such registration, allocated pro rata in
proportion to the number of securities requested to be included in such
registration by each of them; provided, however, that a minimum of 30% of
Registrable Securities shall be included in each Incidental Registration and;
provided, further, that in the event the Company will not, by virtue of this
Section 2.2(b), include in any such registration all of the Registrable
Securities of any Investor requested to be included in such registration, such
Investor may, upon written notice to the Company given within three (3) days of
the time such Investor first is notified of such matter, reduce the amount of
Registrable Securities it desires to have included in such registration,
whereupon only the Registrable Securities, if any, it desires to have included
will be so included and the Investors not so reducing shall be entitled to a
corresponding increase in the amount of Registrable Securities to be included in
such registration.

c. Selection of Underwriters. If any Incidental Registration involves an
Underwritten Offering, the sole or managing Underwriter(s) and any additional
investment bankers and managers to be used in connection with such registration
shall be subject to the approval of the Required Holders of the Registration
(such approval not to be unreasonably withheld or delayed).

 

10



--------------------------------------------------------------------------------

2.3 S-3 Registration.

a. Subject to Section 2.3(b), if at any time (i) one or more Holders of
Registrable Securities request (the “S-3 Request”) that the Company file a
registration statement on Form S-3 or any successor form thereto for a public
offering of all or any portion of the shares of Registrable Securities held by
it and (ii) the Company is a registrant entitled to use Form S-3 or any
successor form thereto to register such securities, then the Company shall, as
expeditiously as possible following such S-3 Request, use its reasonable best
efforts to register under the 1933 Act on Form S-3 or any successor form
thereto, for public sale in accordance with the intended methods of disposition
specified in such Request or any subsequent requests (including, without
limitation, by means of a Shelf Registration) the Registrable Securities
specified in such Request and any subsequent requests; provided, that if such
registration is for an Underwritten Offering, the terms of Section 2.1(b) shall
apply (and any reference to “Demand Registration” therein shall, for purposes of
this Section 2.3, instead be deemed a reference to “S-3 Registration”). Whenever
the Company is required by this Section 2.3 to use its reasonable best efforts
to effect the registration of Registrable Securities, each of the procedures and
requirements of Section 2.1(a) and 2.1(d) (including but not limited to the
requirements that the Company (A) notify all Holders of Registrable Securities
from whom such Request for registration has not been received and provide them
with the opportunity to participate in the offering and (B) use its best efforts
to have such S-3 Registration Statement declared and remain effective for the
time period specified herein) shall apply to such registration (and any
reference in such Sections 2.1(a) and 2.1(d) to “Demand Registration” shall, for
purposes of this Section 2.3, instead be deemed a reference to “S-3
Registration”). If the sole or lead managing Underwriter (if any) or the
Required Holders of the Registration shall advise the Company in writing that in
its opinion additional disclosure not required by Form S-3 is of material
importance to the success of the offering, then such Registration Statement
shall include such additional disclosure. There is no limitation on the number
of such Incidental Registrations pursuant to this Section 2.3 which the Company
is obligated to effect.

b. Limitations on Registrations. The rights of Holders of Registrable Securities
to request S-3 Registrations pursuant to Section 2.3(a) are subject to the
following limitations:

(1) in no event shall the Company be required to effect an S-3 Registration
unless the reasonably anticipated aggregate offering price to the public of all
Registrable Securities for which registration has been requested by Holders,
together with any shares sold by the Company for its own account, will be at
least $2,000,000 or, if the foregoing is not satisfied, all of the Registrable
Securities held by the Holders requiring registration are included in the Demand
Registration;

(2) in no event shall the Company be required to effect an S-3 Registration
unless the Holders who initiated the S-3 Request hold at least ten percent
(10%) of the outstanding shares of Series C Preferred Stock, which shall be
required to include Hudson Bay as long as Hudson Bay (or any of its Affiliates)
holds any Series C Preferred Stock; and

 

11



--------------------------------------------------------------------------------

(3) in no event shall the Company be required to effect more than two (2) S-3
Registrations in any six (6) month period, provided, however, that such number
shall be increased to the extent the Company does not include in what would
otherwise be the final registration the number of Registrable Securities
requested to be registered by the Holders by reason of Section 2.1(b).

c. The registration rights granted pursuant to the provisions of this
Section 2.3 shall be in addition to the registration rights granted pursuant to
the other provisions of this Section 2.

2.4 Registration of Other Securities. Whenever the Company shall effect a Demand
Registration, no securities other than the Registrable Securities shall be
covered by such registration unless(a) the Required Holders of the Registration
shall have consented in writing to the inclusion of such other securities and
(b) no Holder is unable to include any of its Registrable Securities requested
for inclusion in such registration by reason of Section 2.1(b).

2.5 Underwritten Offerings.

(a) Demand Underwritten Offerings. If requested by the sole or lead managing
Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration, the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Required Holders of the Registration
and to contain such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type, including, without
limitation, indemnification and contribution to the effect and to the extent
provided in Sections 6 and 7, respectively.

(b) Investors to be Parties to Underwriting Agreement. The Investors whose
Registrable Securities are to be distributed by Underwriters in an Underwritten
Offering contemplated by Section 2 shall be parties to the underwriting
agreement between the Company and such Underwriters and may, at such Investors’
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
Underwriters shall also be made to and for the benefit of such Investors of
Registrable Securities and that any or all of the conditions precedent to the
obligations of such Underwriters under such underwriting agreement be conditions
precedent to the obligations of such Investors; provided, however, that the
Company shall not be required to make any representations or warranties with
respect to written information specifically provided by a selling Investor for
inclusion in the Registration Statement. No Investor shall be required to make
any representations or warranties to, or agreements with, the Company or the
Underwriters other than representations, warranties or agreements regarding such
Investor, such Investor’s Registrable Securities and such Investor’s intended
method of disposition.

(c) Participation in Underwritten Registration. Notwithstanding anything herein
to the contrary, no Person may participate in any Underwritten Offering
hereunder unless such Person (i) agrees to sell its securities on the same terms
and conditions provided in any underwritten arrangements approved by the Persons
entitled hereunder to approve such

 

12



--------------------------------------------------------------------------------

arrangement and (ii) accurately completes and executes in a timely manner all
questionnaires, powers of attorney, indemnities, custody agreements,
underwriting agreements and other documents customary for such an offering and
reasonably required under the terms of such underwriting arrangements.

2.6 Reverse Merger. Subject to the provisions set forth in that certain
Stockholders Agreement dated as of February 12, 2014 by and among the Company
and the investors and stockholders listed on the signature pages attached
thereto, on or after the six (6) month anniversary of the Initial Closing Date,
the holders of a majority of Series C Preferred Stock then outstanding shall
have the right to require the Company to become a publicly traded company on an
Eligible Market or any other securities exchange or automated quotation system
through the consummation of a merger of the Company into a public company or a
subsidiary of a public company (a “Reverse Merger Event”), whereby the common
equity of the Company is exchanged for or otherwise becomes the common equity of
a public company (the “Successor Entity”). Such Successor Entity shall succeed
to, and be substituted for (so that from and after the date of such Reverse
Merger Event, the provisions of this Agreement referring to the “the Company”
shall refer instead to the Successor Entity), and may exercise every right and
power of the Company and shall assume all of the obligations of the Company
under this Agreement with the same effect as if such Successor Entity had been
named as the Company herein.

2.7 Other Provisions Concerning Registration.

a. Allocation of Registrable Securities. In no event shall the Company include
any securities other than Registrable Securities on any Registration Statement
(other than on an Incidental Registration or an S-3 Registration initiated by
the Company) without the prior written consent of the Required Holders. The
initial number of Registrable Securities included in any Registration Statement
and any increase in the number of Registrable Securities included therein shall
first be allocated pro rata among the Investors based on the number of
Registrable Securities held by each Investor at the time such Registration
Statement is declared effective by the SEC. . In the event that an Investor
sells or otherwise transfers any of such Investor’s Registrable Securities, each
transferee that becomes an Investor shall be allocated a pro rata portion of the
then remaining number of Registrable Securities included in such Registration
Statement for such transferor. Any shares of Common Stock included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities then held by such Investors which are covered by such
Registration Statement. If the SEC requires that the Company register less than
the amount of shares of Common Stock originally included on any Registration
Statement at the time it was filed, the Registrable Securities on such
registration statement and any other securities allowed to be registered on such
Registration Statement (in accordance with this paragraph) shall be decreased on
a pro rata basis; provided, that following any such decrease, at the request of
the Required Holders, such Required Holders may elect to withdraw such
Registration Statement and thereafter the Request for such Registration
Statement shall not be deemed to constitute a Request for purposes of
Section 2.1 hereof.

b. Legal Counsel. The Required Holders shall have the right to select one legal
counsel to review and participate in any registration pursuant to this Section 2

 

13



--------------------------------------------------------------------------------

(“Legal Counsel”), which shall be Schulte Roth & Zabel LLP or such other counsel
as thereafter designated by the Required Holders. The Company and Legal Counsel
shall reasonably cooperate with each other in regards to the performance of the
Company’s obligations under this Agreement.

c. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement when declared effective
fails to register all of the Registrable Securities required or requested to be
included therein, other than by reason of Section 2.1(b), (ii) a Registration
Statement covering all of the Registrable Securities required to be covered
thereby and required to be filed by the Company pursuant to this Agreement is
(A) not filed with the SEC on or before the applicable Filing Deadline (a
“Filing Failure”) or (B) filed with the SEC but not declared effective by the
SEC on or before the applicable Effectiveness Deadline (an “Effectiveness
Failure”) or (ii) on any day after the applicable Effective Date, sales of all
of the Registrable Securities required to be included on such Registration
Statement cannot be made (other than during a Blackout Period (as defined in
Section 2.8)) pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
to disclose such information as is necessary for sales to be made pursuant to
such Registration Statement, a suspension or delisting of the Common Stock on
its principal trading market or exchange, or to register a sufficient number of
shares of Common Stock) (a “Maintenance Failure”) then, as partial relief for
the damages to any Investor by reason of any such delay in or reduction of its
ability to sell the Registrable Securities (which remedy shall not be exclusive
of any other remedies available at law or in equity), the Company shall pay to
each Investor which holds Registrable Securities an amount in cash equal to two
percent (2.0%) of the aggregate Purchase Price (as such term is defined in the
Securities Purchase Agreement) of such Investor’s Registrable Securities whether
or not included in such Registration Statement on each of the following dates:
(i) the day of a Filing Failure; (ii) the day of an Effectiveness Failure;
(iii) the initial day of a Maintenance Failure; (iv) on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty (30) days) after a
Filing Failure until such Filing Failure is cured; (v) on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty (30) days) after an
Effectiveness Failure until such Effectiveness Failure is cured; and (vi) on
every thirtieth (30th) day (pro-rated for periods totaling less than thirty
(30) days) after the initial day after a Maintenance Failure until such
Maintenance Failure is cured. The Company shall also pay the reasonable fees of
Legal Counsel to enforce the provisions hereof. The payments to which an
Investor shall be entitled pursuant to this Section 2.7(c) are referred to
herein as “Registration Delay Payments.” Notwithstanding the foregoing,
Registration Delay Payments will not be payable to an Investor to the extent the
Filing Failure, Effectiveness Failure or Maintenance Failure giving rise to the
Company’s requirement to make a Registration Delay Payment is solely as a result
of incomplete or incorrect information submitted to the Company by such
Investor. In the event the Company fails to make Registration Delay Payments in
a timely manner, such Registration Delay Payments shall bear interest at the
rate of one and one-half percent (1.5%) per month (prorated for partial months)
until paid in full. Registration Delay Payments shall be paid on the day of the
Filing Failure, Effectiveness Failure and the initial day of a Maintenance
Failure, as applicable, and thereafter on the earlier of (I) the thirtieth
(30th) day after the event or failure giving rise to the Registration Delay
Payments has occurred and (II) the third (3rd) Business Day after the event or
failure giving rise to the Registration Delay Payments is cured.

 

14



--------------------------------------------------------------------------------

2.8 Postponements. The Company shall be entitled to postpone a Demand
Registration and to require the Investors to discontinue the disposition of
their securities covered by a Shelf Registration during any Blackout Period (as
defined below) (i) if the Board of Directors of the Company determines in good
faith that effecting such a registration or continuing such disposition at such
time would be detrimental to the Company (such as having a material adverse
effect upon a proposed sale of all (or substantially all) of the assets of the
Company or a merger, reorganization, recapitalization or similar current
transaction materially affecting the capital structure or equity ownership of
the Company), or (ii) if the Company is in possession of material, non-public
information which the Board of Directors of the Company determines in good faith
it is not in the best interests of the Company to disclose in a registration
statement at such time; provided, however, that the Company may only delay a
Demand Registration pursuant to this Section 2.8 by delivery of a Blackout
Notice (as defined below) within thirty (30) days of delivery of the request for
such Demand Registration under Section 2.1 and may delay a Demand Registration
and require the Holders of Registrable Securities to discontinue the disposition
of their securities covered by a Shelf Registration only for a reasonable period
of time not to exceed ten (10) consecutive Trading Days; provided that during
any three hundred sixty five (365) day period such period shall not exceed an
aggregate of ninety (90) Trading Days; provided, further, that the first day of
such period must be at least five (5) Trading Days after the last day of any
such prior period (or such earlier time as such transaction is consummated or no
longer proposed or the material information has been made public) (the “Blackout
Period”). There shall not be more than two (2) Blackout Periods in any twelve
(12)-month period. The Company shall promptly notify the Holders in writing (a
“Blackout Notice”) of any decision to postpone a Demand Registration or to
discontinue sales of Registrable Securities covered by a Shelf Registration
pursuant to this Section 2.8 and shall include a general statement (which
statement shall not include any material, non-public information) of the reason
for such postponement, an approximation of the anticipated delay and an
undertaking by the Company promptly to notify the Holders as soon as a Demand
Registration may be effected or sales of Registrable Securities covered by a
Shelf Registration may resume. If the Company shall postpone the filing of a
Demand Registration Statement, the Required Holders who were to participate
therein shall have the right to withdraw the request for registration. Any such
withdrawal shall be made by giving written notice to the Company within thirty
(30) days after receipt of the Blackout Notice. Such withdrawn registration
request shall not be treated as a Demand Registration effected pursuant to
Section 2.1 (and shall not be counted towards the number of Demand Registrations
effected), and the Company shall pay all Registration Expenses in connection
therewith.

3. Related Obligations.

Whenever the Company is required to effect the registration of Registrable
Securities under the 1933 Act pursuant to Section 2 of this Agreement, the
Company shall, as expeditiously as possible:

(a) Prepare and file with the SEC (promptly, and in any event within the
specified time frames) the requisite Registration Statement to effect such
registration, which Registration Statement shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and the Company
shall use its best efforts to cause such Registration Statement to

 

15



--------------------------------------------------------------------------------

become effective as soon as practicable, but in any event within the time frames
specified herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto, or comparable statements
under securities or blue sky laws of any jurisdiction, the Company shall
(i) provide Legal Counsel and any other Inspector with an adequate and
appropriate opportunity to participate in the preparation of such Registration
Statement and each Prospectus included therein (and each amendment or supplement
thereto or comparable statement) to be filed with the SEC, which documents shall
be subject to the review and comment of Legal Counsel, and (ii) not file any
such Registration Statement or Prospectus (or amendment or supplement thereto or
comparable statement) with the SEC to Legal Counsel, any selling Investor or any
other Inspector shall have reasonably objected on the grounds that such filing
does not comply in all material respects with the requirements of the 1933 Act
or of the rules or regulations thereunder. The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading. The term
“reasonable best efforts” shall mean, among other things, that the Company shall
submit to the SEC, within two (2) Business Days after the later of the date that
(i) the Company learns that no review of a particular Registration Statement
will be made by the staff of the SEC or that the staff has no further comments
on a particular Registration Statement, as the case may be, and (ii) the
approval of Legal Counsel pursuant to Section 2.7(b) (which approval is promptly
sought), a request for acceleration of effectiveness of such Registration
Statement to a time and date, subject to acceptance by the SEC, not later than
two (2) Business Days after the submission of such request. The Company shall
respond in writing to comments made by the SEC in respect of a Registration
Statement as soon as practicable, but in no event later than fifteen (15) days
after the receipt of comments by or notice from the SEC that an amendment is
required in order for a Registration Statement to be declared effective. The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times during the Registration Period.

(b) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary (i) to keep such Registration Statement effective, and (ii) to comply
with the provisions of the 1933 Act with respect to the disposition of all
Registrable Securities covered by such Registration Statement, in each case
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller(s) thereof set
forth in such Registration Statement; provided, such period need not extend
beyond the time periods provided herein, and which periods, in any event, shall
terminate when all Registrable Securities covered by such Registration Statement
have been sold (but not before the expiration of the 90 day period referred to
in Section 4(3) of the 1933 Act and Rule 174 thereunder, if applicable). In the
case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the 1934 Act, the Company shall
promptly incorporate each such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC no later than three (3) Trading Days after the date on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

 

16



--------------------------------------------------------------------------------

(c) Furnish, without charge, to each selling Investor and each Underwriter, if
any, of the securities covered by such Registration Statement, such number of
copies of such Registration Statement, each amendment and supplement thereto (in
each case including all exhibits), and the Prospectus included in such
Registration Statement (including each preliminary Prospectus) in conformity
with the requirements of the 1933 Act, and other documents, as such selling
Investor and Underwriter may reasonably request in order to facilitate the
public sale or other disposition of the Registrable Securities owned by such
selling Investor (the Company hereby consenting to the use in accordance with
applicable law of each such Registration Statement (or amendment or
post-effective amendment thereto) and each such Prospectus (or preliminary
prospectus or supplement thereto) by each such selling Investor and the
Underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Registration Statement or Prospectus).

(d) Prior to any public offering of Registrable Securities, use its best efforts
to register or qualify all Registrable Securities and other securities covered
by such Registration Statement under such other securities or blue sky laws of
such jurisdictions as any selling Investor covered by such Registration
Statement or the sole or lead managing Underwriter, if any, may reasonably
request to enable such selling Investor to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such selling Investor and
to continue such registration or qualification in effect in each such
jurisdiction for as long as such Registration Statement remains in effect
(including through new filings or amendments or renewals), and do any and all
other acts and things which may be necessary or advisable to enable any such
selling Investor to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such selling Investor; provided, however, that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) subject itself to taxation in any such jurisdiction, or
(iii) consent to general service of process in any such jurisdiction.

(e) Use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the selling Investors of such Registrable Securities to
consummate the disposition of such Registrable Securities.

(f) Promptly notify Legal Counsel, each Investor covered by such Registration
Statement and the sole or lead managing Underwriter, if any: (i) when the
Registration Statement, any pre-effective amendment, the Prospectus or any
prospectus supplement related thereto or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the SEC or any state securities or blue sky authority for
amendments or supplements to the Registration Statement or the Prospectus
related thereto or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement or
the initiation or threat of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
blue sky laws of any jurisdiction or the initiation of any proceeding for such
purpose, (v) of the existence of any fact of which the Company becomes aware or
the happening of any event which results in (A) the Registration Statement
containing an untrue statement of a material fact or

 

17



--------------------------------------------------------------------------------

omitting to state a material fact required to be stated therein or necessary to
make any statements therein not misleading, or (B) the Prospectus included in
such Registration Statement containing an untrue statement of a material fact or
omitting to state a material fact required to be stated therein or necessary to
make any statements therein, in the light of the circumstances under which they
were made, not misleading, and (vi) of the Company’s reasonable determination
that a post-effective amendment to a Registration Statement would be appropriate
or that there exists circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to an
event described in any of the clauses (ii) through (vi) of this Section 3(f),
the Company shall promptly prepare a supplement or post-effective amendment to
such Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that (1) such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and (2) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (and shall furnish to each such Investor and each
Underwriter, if any, a reasonable number of copies of such Prospectus so
supplemented or amended); and if the notification relates to an event described
in clause (iii) of this Section 3(f), the Company shall take all reasonable
action required to prevent the entry of such stop order or to remove it if
entered.

(g) Make available for inspection by any selling Investor, any sole or lead
managing Underwriter participating in any disposition pursuant to such
Registration Statement, Legal Counsel and any attorney, accountant or other
agent retained by any such seller or any Underwriter (each, an “Inspector” and,
collectively, the “Inspectors”), all financial and other records, pertinent
corporate documents and properties of the Company and any subsidiaries thereof
as may be in existence at such time (collectively, the “Records”) as shall be
necessary, in the opinion of such Legal Counsel and such Underwriters’ counsel,
to enable them to exercise their due diligence responsibility and to conduct a
reasonable investigation within the meaning of the 1933 Act, and cause the
Company’s and any subsidiaries’ officers, directors and employees, and the
independent public accountants of the Company, to supply all information
reasonably requested by any such Inspectors in connection with such Registration
Statement.

(h) Obtain an opinion from the Company’s counsel and a “cold comfort” letter
from the Company’s independent public accountants who have certified the
Company’s financial statements included or incorporated by reference in such
Registration Statement, in each case dated the effective date of such
Registration Statement (and if such registration involves an Underwritten
Offering, dated the date of the closing under the related underwriting
agreement), in customary form and covering such matters as are customarily
covered by such opinions and “cold comfort” letters delivered to underwriters in
underwritten public offerings, which opinion and letter shall be reasonably
satisfactory to the sole or lead managing Underwriter, if any, and to the
Required Holders of the Registration, and furnish to each Investor participating
in the offering and to each Underwriter, if any, a copy of such opinion and
letter addressed to such Investor (in the case of the opinion) and Underwriter
(in the case of the opinion and the “cold comfort” letter).

 

18



--------------------------------------------------------------------------------

(i) Cause senior representatives of the Company to participate in any “road
show” or “road shows” reasonably requested by any underwriter of an underwritten
or “best efforts” offering of any Registrable Securities.

(j) Provide a CUSIP number for all Registrable Securities and provide and cause
to be maintained a transfer agent and registrar for all such Registrable
Securities covered by such Registration Statement not later than the
effectiveness of such Registration Statement.

(k) Otherwise use its best efforts to comply with all applicable rules and
regulations of the SEC and any other governmental agency or authority having
jurisdiction over the offering, and make available to its security holders, as
soon as reasonably practicable but no later than ninety (90) days after the end
of any twelve (12)-month period, an earnings statement (i) commencing at the end
of any month in which Registrable Securities are sold to Underwriters in an
Underwritten Offering and (ii) commencing with the first day of the Company’s
calendar month next succeeding each sale of Registrable Securities after the
effective date of a Registration Statement, which statement shall cover such
12-month periods, in a manner which satisfies the provisions of Section 11(a) of
the 1933 Act and Rule 158 thereunder.

(l) Use its best efforts to cause all such Registrable Securities to be listed
(i) on each national securities exchange on which the Company’s securities are
then listed or (ii) if securities of the Company are not at the time listed on
any national securities exchange (or if the listing of Registrable Securities is
not permitted under the rules of each national securities exchange on which the
Company’s securities are then listed), on a national securities exchange
designated by the Required Holders of the Registration.

(m) Keep each selling Investor of Registrable Securities advised in writing as
to the initiation and progress of any registration under Section 2 hereunder.

(n) Enter into and perform customary agreements (including, if applicable, an
underwriting agreement in customary form) and provide officers’ certificates and
other customary closing documents.

(o) Cooperate with each selling Investor and each Underwriter participating in
the disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with the FINRA and make
reasonably available its employees and personnel and otherwise provide
reasonable assistance to the Underwriters (taking into account the needs of the
Company’s businesses and the requirements of the marketing process) in the
marketing of Registrable Securities in any Underwritten Offering.

(p) Furnish to each Investor participating in the offering and the sole or lead
managing Underwriter, if any, without charge, (i) at least one manually-signed
copy of the Registration Statement and any post-effective amendments thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those deemed to be incorporated by
reference), (ii) upon the effectiveness of any Registration Statement, ten
(10) copies of the prospectus included in such Registration Statement and all
amendments and supplements thereto (or such other number of copies as such
Investor may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as such Investor may reasonably
request from time to time in order to facilitate the disposition of the
Registrable Securities owned by such Investor.

 

19



--------------------------------------------------------------------------------

(q) Cooperate with the selling Investors of Registrable Securities and the sole
or lead managing Underwriter, if any, to facilitate the timely preparation and
delivery of certificates not bearing any restrictive legends representing the
Registrable Securities to be sold, and cause such Registrable Securities to be
issued in such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
Underwriters or, if not an Underwritten Offering, in accordance with the
instructions of the selling Investor of Registrable Securities at least three
(3) Business Days prior to any sale of Registrable Securities.

(r) If requested by the sole or lead managing Underwriter or any selling
Investor of Registrable Securities, immediately incorporate in a prospectus
supplement or post-effective amendment such information concerning such
Investor, the Underwriters or the intended method of distribution as the sole or
lead managing Underwriter or the selling Investor reasonably requests to be
included therein and as is appropriate in the reasonable judgment of the
Company, including, without limitation, information with respect to the number
of shares of the Registrable Securities being sold to the Underwriters, the
purchase price being paid therefor by such Underwriters and with respect to any
other terms of the Underwritten Offering of the Registrable Securities to be
sold in such offering; make all required filings of such Prospectus supplement
or post-effective amendment as soon as notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment; and
supplement or make amendments to any Registration Statement if requested by the
sole or lead managing Underwriter of such Registrable Securities.

(s) Submit to the SEC, within two (2) Business Days after the Company learns
that no review of a particular Registration Statement will be made by the staff
of the SEC or that the staff has no further comments on a particular
Registration Statement, as the case may be, a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
48 hours after the submission of such request.

(t) Use its best efforts to take all other steps necessary to expedite or
facilitate the registration and disposition of the Registrable Securities
contemplated hereby.

(u) Neither the Company nor any Subsidiary or Affiliate thereof shall identify
any Investor as an underwriter in any public disclosure or filing with the SEC
or any Principal Market or Eligible Market and any Investor being deemed an
underwriter by the SEC shall not relieve the Company of any obligations it has
under this Agreement or any other Transaction Document (as defined in the
Securities Purchase Agreement); provided, however, that the foregoing shall not
prohibit the Company from including the disclosure found in the “Plan of
Distribution” section attached hereto as Exhibit B in the Registration
Statement.

(v) The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration

 

20



--------------------------------------------------------------------------------

Statement, (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction, or (iv) such information has been made generally
available to the public other than by disclosure in violation of this Agreement
or any other agreement. The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

(w) Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

(x) Neither the Company nor any of its Subsidiaries has entered, as of the date
hereof, nor shall the Company or any of its Subsidiaries, on or after the date
of this Agreement, enter into any agreement with respect to its securities, that
would have the effect of impairing the rights granted to the Buyers in this
Agreement or otherwise conflicts with the provisions hereof.

4. Obligations of the Investors.

a. At least five (5) Business Days prior to the first anticipated Filing Date of
a Registration Statement, the Company shall notify each Investor in writing of
the information the Company requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
the Company to complete the registration pursuant to this Agreement with respect
to the Registrable Securities of a particular Investor that such Investor shall
furnish to the Company such information regarding itself, the Registrable
Securities held by it and the intended method of disposition of the Registrable
Securities held by it, as shall be reasonably required to effect and maintain
the effectiveness of the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request.

b. Each Investor, by such Investor’s acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified the Company in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.

c. Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(f), such Investor will
immediately discontinue disposition of Registrable Securities pursuant to any
Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(f) or receipt of notice that no supplement or
amendment is required or the event contemplated by Section 3(f) is no longer

 

21



--------------------------------------------------------------------------------

applicable. Notwithstanding anything to the contrary, the Company shall cause
its transfer agent to deliver unlegended shares of Common Stock to a transferee
of an Investor in connection with any sale of Registrable Securities with
respect to which an Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(f) and for which the Investor has not yet
settled.

d. Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it or an exemption
therefrom in connection with sales of Registrable Securities pursuant to the
Registration Statement.

5. Expenses of Registration.

The Company shall pay all Registration Expenses in connection with any
Registration Statement hereunder, whether or not such registration shall become
effective or is withdrawn and whether or not any or all Registrable Securities
originally requested to be included in such registration are withdrawn or
otherwise ultimately not included in such registration, except as otherwise
provided with respect to Withdrawn Request and a Withdrawn Demand Registration
in Section 2.1(a). In addition to the foregoing, the Company shall also
reimburse the Investors for the reasonable fees and disbursements of Legal
Counsel not to exceed $50,000 in the aggregate in connection with the
registration, filing or qualification pursuant to Sections 2 and 3 of this
Agreement.

6. Indemnification.

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

a. To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor, the directors, officers,
members, partners, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the 1933 Act or the 1934
Act (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, reasonable attorneys’
fees, amounts paid in settlement or expenses, joint or several, (collectively,
“Claims”) incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an Indemnified
Person is or may be a party thereto (“Indemnified Damages”), to which any of
them may become subject insofar as such Claims (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon: (i) any untrue statement or alleged untrue statement of a material fact in
a Registration Statement or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under the
securities or other “blue sky” laws of any jurisdiction in which Registrable
Securities are offered, or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
Effective Date of such Registration Statement,

 

22



--------------------------------------------------------------------------------

or contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
agreement contained in this Section 6(a): (i) shall not apply to a Claim by an
Indemnified Person arising out of or based upon a Violation which occurs in
reliance upon and in conformity with information furnished in writing to the
Company by such Indemnified Person for such Indemnified Person expressly for use
in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto; and (ii) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

b. In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor will
reimburse any legal or other expenses reasonably incurred by an Indemnified
Party in connection with investigating or defending any such Claim; provided,
however, that the indemnity agreement contained in this Section 6(b) and the
agreement with respect to contribution contained in Section 6 shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investors pursuant to
Section 9.

 

23



--------------------------------------------------------------------------------

c. Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party and the indemnifying party would be
inappropriate due to actual or potential differing interests between such
Indemnified Person or Indemnified Party and any other party represented by such
counsel in such proceeding. In the case of an Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates. The
Indemnified Party or Indemnified Person shall cooperate reasonably with the
indemnifying party in connection with any negotiation or defense of any such
action or Claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the Indemnified Party or
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Indemnified Party or Indemnified Person fully apprised at all
times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person, consent to entry
of any judgment or enter into any settlement or other compromise which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party or Indemnified Person of a release from all liability
in respect to such Claim or litigation and such settlement shall not include any
admission as to fault on the part of the Indemnified Party. Following
indemnification as provided for hereunder, the indemnifying party shall be
subrogated to all rights of the Indemnified Party or Indemnified Person with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is prejudiced in its ability to defend such
action.

d. The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.

 

24



--------------------------------------------------------------------------------

e. The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

7. Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
(i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

8. Reports Under the 1934 Act. So long as the Company shall not have filed a
registration statement pursuant to Section 12 of the 1934 Act or a registration
statement pursuant to the requirements of the 1933 Act, the Company shall, at
any time and from time to time, upon the request of any Investor and upon the
request of any Person designated by such Investor as a prospective purchaser of
any Registrable Securities, furnish in writing to such Investor or such
prospective purchaser, as the case may be, a statement as of a date not earlier
than 12 months prior to the date of such request of the nature of the business
of the Company and the products and services it offers and copies of the
Company’s most recent balance sheet and profit and loss and retained earnings
statements, together with similar financial statements for such part of the two
(2) preceding fiscal years as the Company shall have been in operation, all such
financial statements to be audited to the extent audited statements are
reasonable available, provided that, in any event the most recent financial
statements so furnished shall include a balance sheet as of a date less than
sixteen (16) months prior to the date of such request, statements of profit and
loss and retained earnings for the twelve (12) months preceding the date of such
balance sheet, and, if such balance sheet is not as of a date less than six
(6) months prior to the date of such request, additional statements of profit
and loss and retained earnings for the period from the date of such balance
sheet to a date less than six (6) months prior to the date of such request. If
the Company shall have filed a registration statement pursuant to the
requirements of Section 12 of the 1934 Act or a registration statement pursuant
to the requirements of the 1933 Act, with a view to making available to the
Investors the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration (“Rule
144”), the Company agrees to:

a. make and keep public information available, as those terms are understood and
defined in Rule 144;

b. file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements and the filing of such reports and other
documents is required for the applicable provisions of Rule 144; and

 

25



--------------------------------------------------------------------------------

c. furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company if
such reports are not publicly available via EDGAR, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

9. Assignment of Registration Rights.

The rights under this Agreement shall be assignable by the Investors to any
transferee of all or any portion of such Investor’s Registrable Securities if:
(i) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment; (ii) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (a) the
name and address of such transferee or assignee, and (b) the securities with
respect to which such registration rights are being transferred or assigned;
(iii) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the 1933
Act and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer shall have been made in
accordance with the applicable requirements of the Securities Purchase
Agreement; and (vi) such transfer shall have been conducted in accordance with
all applicable federal and state securities laws.

10. Amendment.

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the Holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

11. Miscellaneous.

a. The registration rights under the Agreement will terminate with respect to an
Investor if such Investor may sell all of its Registrable Securities without the
requirement to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144 (or any successor thereto)
promulgated under the 1933 Act.

b. The Company agrees that it shall not effect or permit to occur any
combination or subdivision of shares which would adversely affect the ability of
the Investor to include such Registrable Securities in any registration
contemplated by this Agreement or the marketability of such Registrable
Securities in any such registration.

 

26



--------------------------------------------------------------------------------

c. The Company has not previously entered into an agreement with respect to its
securities granting any registration rights to any Person. No future
registration rights may be granted to any holder of any securities of the
Company, unless the Company obtains the prior written consent of the Required
Holders.

d. In the event that any Registrable Securities are held by a nominee for the
beneficial owner thereof, the beneficial owner thereof may, at its election in
writing delivered to the Company, be treated as the Investor for purposes of any
request or other action by any Investor or Investors pursuant to this Agreement
or any determination of any number or percentage of shares of Registrable
Securities held by any Investor or Investors contemplated by this Agreement. If
the beneficial owner of any Registrable Securities so elects, the Company may
require assurances reasonably satisfactory to it of such owner’s beneficial
ownership of such Registrable Securities.

e. The Company will not hereafter enter into any agreement which is inconsistent
with the rights granted to the Investors in this Agreement.

f. If the Company receives conflicting instructions, notices or elections from
two or more Persons with respect to the same Registrable Securities, the Company
shall act upon the basis of instructions, notice or election received from such
record owner of such Registrable Securities.

g. Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party) or by electronic mail; or (iii) one (1) Business Day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses, facsimile numbers and
e-mail addresses for such communications shall be:

If to the Company:

MabVax Therapeutics, Inc.

11588 Sorrento Valley Road, Suite 20

San Diego, California 92121

Telephone: 858-259-9405

Facsimile: 858-792-7033

Email: dhansen@mabvax.com

Attention: President

 

27



--------------------------------------------------------------------------------

With a copy (for informational purposes only) to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, CA 92130

Telephone: (858) 314-1500

Facsimile: (858) 314-1501

Email: jdglaser@mintz.com

Attention: Jeremy D. Glaser, Esq.

If to Legal Counsel:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

E-mail: eleazer.klein@srz.com

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address, facsimile number and/or
e-mail address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine or e-mail containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
courier or overnight courier service shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

h. Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.

i. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or

 

28



--------------------------------------------------------------------------------

proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

j. If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

k. This Agreement, the other Transaction Documents (as defined in the Securities
Purchase Agreement) and the instruments referenced herein and therein constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the other Transaction Documents and the instruments referenced herein
and therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

l. Subject to the requirements of Section 9, this Agreement shall inure to the
benefit of and be binding upon the permitted successors and assigns of each of
the parties hereto.

m. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

n. This Agreement may be executed in identical counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
agreement. This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.

 

29



--------------------------------------------------------------------------------

o. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

p. All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

q. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

r. This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and assigns, and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

s. The parties hereto acknowledge that money damages would not be an adequate
remedy at law if any party fails to perform in any material respect any of its
obligations hereunder, and accordingly agree that each party, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to seek to compel specific performance of the obligations of any other party
under this Agreement, without the posting of any bond, in accordance with the
terms and conditions of this Agreement in any court of the United States or any
State thereof having jurisdiction, and if any action should be brought in equity
to enforce any of the provisions of this Agreement, none of the parties hereto
shall raise the defense that there is an adequate remedy at law. Except as
otherwise provided by law, a delay or omission by a party hereto in exercising
any right or remedy accruing upon any such breach shall not impair the right or
remedy or constitute a waiver of or acquiescence in any such breach. No remedy
shall be exclusive of any other remedy. All available remedies shall be
cumulative.

t. The obligations of each Investor hereunder are several and not joint with the
obligations of any other Investor, and no provision of this Agreement is
intended to confer any obligations on any Investor vis-à-vis any other Investor.
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated herein.

* * * * * *

[Signature Pages follow]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

COMPANY: MABVAX THERAPEUTICS, INC. By:  

 

  J. David Hansen, President and CEO

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

MABVAX THERAPEUTICS, INC.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

BUYERS: [                                         ]

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

MABVAX THERAPEUTICS, INC.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

    BUYER: Signature block for individuals:    

 

    Printed Name of Individual    

 

    Signature of Individual     Dated:  

 

Signature block for entities:    

 

    Printed Name of Entity     By:  

 

    Name:  

 

    Title:  

 

    Dated:  

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

MABVAX THERAPEUTICS, INC.]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS

OF REGISTRATION STATEMENT

[            ]

[            ]

[            ]

Telephone    [(    )    -    ] Facsimile:    [(    )    -    ] Attention:   
[            ]

 

  Re: MabVax Therapeutics, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to MabVax Therapeutics, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders preferred shares
(the “Preferred Shares”) convertible into the Company’s common stock, $0.001 par
value (the “Common Stock”). Pursuant to the Securities Purchase Agreement, the
Company also has entered into a Registration Rights Agreement with the Holders
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the shares of Common Stock issuable
upon conversion of the Preferred Shares, under the Securities Act of 1933, as
amended (the “1933 Act”). In connection with the Company’s obligations under the
Registration Rights Agreement, on                  , 201    , the Company filed
a Registration Statement on Form S-[1] [3] (File No. 333-            ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling shareholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

1



--------------------------------------------------------------------------------

Unless we inform you otherwise, this letter shall serve as our standing opinion
to you that the shares of Common Stock are freely transferable by the Holders
pursuant to the Registration Statement. You need not require further letters
from us to effect any future legend-free issuance or reissuance of shares of
Common Stock to the Holders.

 

Very truly yours, [ISSUER’S COUNSEL] By:  

 

 

CC: [LIST NAMES OF HOLDERS]

 

2



--------------------------------------------------------------------------------

EXHIBIT B

SELLING SHAREHOLDERS

The shares of Common Stock being offered by the selling shareholders are those
previously issued to the Selling Stockholders. For additional information
regarding the issuance of those convertible preferred shares, see “Private
Placement of Convertible Preferred Shares” above. We are registering the shares
of Common Stock in order to permit the selling shareholders to offer the shares
for resale from time to time. Except for the ownership of the shares of Common
Stock, the selling shareholders have not had any material relationship with us
within the past three years.

The table below lists the selling shareholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
shareholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling shareholder, based on its ownership of the
shares of Common Stock, as of                     .

The third column lists the shares of Common Stock being offered by this
prospectus by the selling shareholders.

The fourth column assumes the sale of all of the shares offered by the selling
shareholders pursuant to this prospectus.

[Under the terms of the convertible preferred shares and warrants, a selling
shareholder may not convert the convertible preferred shares or exercise the
warrants to the extent such conversion or exercise, as the case may be, would
cause such selling shareholder, together with its affiliates, to beneficially
own a number of shares of Common Stock which would exceed [4.99%][9.99]% of our
then outstanding shares of Common Stock following such conversion or exercise,
excluding for purposes of such determination shares of Common Stock issuable
upon conversion or exercise of the convertible preferred shares or warrants, as
applicable, which have not been converted or exercised. The number of shares in
the second column does not reflect this limitation. The selling shareholders may
sell all, some or none of their shares in this offering. See “Plan of
Distribution.”]

 

1



--------------------------------------------------------------------------------

Name of Selling Shareholder

   Number of Shares of
Common Stock Owned
Prior to Offering    Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus    Number of Shares of
Common Stock Owned
After Offering

[                     BUYERS]

        

 

2



--------------------------------------------------------------------------------

PLAN OF DISTRIBUTION

We are registering the shares of Common Stock previously issued to permit the
resale of these shares of Common Stock by the selling shareholders from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling shareholders of the shares of Common Stock. We will
bear all fees and expenses incident to our obligation to register the shares of
Common Stock.

The selling shareholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
shareholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

  •   on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

  •   in the over-the-counter market;

 

  •   in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

  •   through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  •   an exchange distribution in accordance with the rules of the applicable
exchange;

 

  •   privately negotiated transactions;

 

  •   short sales;

 

  •   sales pursuant to Rule 144;

 

  •   broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;



--------------------------------------------------------------------------------

  •   a combination of any such methods of sale; and

 

  •   any other method permitted pursuant to applicable law.

If the selling shareholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling shareholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling shareholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling shareholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling shareholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

The selling shareholders may pledge or grant a security interest in some or all
of the shares of Common Stock owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell the shares of Common Stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling shareholders to include the pledgee, transferee
or other successors in interest as selling shareholders under this prospectus.
The selling shareholders also may transfer and donate the shares of Common Stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

The selling shareholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling shareholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

2



--------------------------------------------------------------------------------

There can be no assurance that any selling shareholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

The selling shareholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
shareholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be [        ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling shareholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
shareholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling shareholders will be entitled to contribution. We may be indemnified by
the selling shareholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling shareholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

3